DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/078404, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the limitation “a length from the first pad to the second pad in the first direction is shorter than a pitch of lines of the first mesh pattern .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a length from the first pad to the second pad in the first direction is shorter than a pitch of lines of the first mesh pattern and a pitch of lines of the second mesh pattern” and “as recited in claims 26 and 31-35, and “a length from the first pad to the second pad in the first direction is not more than twice the array pitch of the first mesh pattern or twice the array pitch of the second mesh pattern,” as recited in claims 27 and 36-39,  must be shown or the feature(s) canceled from the claim(s).  It is specifically noted that while the Applicant’s disclosure shows that the pitch of the bumps of the LED are not more than twice the pitch of the lines in the mesh pattern (see Fig. 7 and [0026]), but it does not show a “length from the first pad to the second pad” having the claimed spacing. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 and 36-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention..
Regarding claims 27 and 36-39, the limitation “a length from the first pad to the second pad in the first direction is not more than twice the array pitch of the first mesh pattern or twice the array pitch of the second mesh pattern,” does not appear to have adequate support in the originally filed 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25, 27-29, 31-33, and 35-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 25, 31, and 36, the limitation “facing each other across” is unclear as to across what element.
Regarding claims 27 and 36-39, the limitation “a length…is not more than twice the array pitch of the first mesh pattern or twice the array pitch of the second mesh pattern,” is unclear if the length is required to be not more than each of the recited pitches or if it is only required to be not more than one of them. The limitation is further unclear because “the array pitch” lacks sufficient antecedent basis and is unclear as to an array of what element(s).
Regarding claims 28, 29, 32, 33, 35, 37-39, the limitation “the first (second) mesh pattern includes a plurality of first (second) lines,” is unclear as to how the first (second) lines are related to the line widths recited in claim 24. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-27, 30, 31, 34, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaurin et al. (US 2010/0072489; herein “McLaurin”) in view of Yoshida et al. (US 2015/0249069; herein “Yoshida) and Connor et al. (US 2013/0098436; herein “Connor”).
Regarding claim 24, McLaurin discloses in Figs. 2-4 and related text a light emitting unit emitting light from an upper side and a lower side of the light emitting unit comprising:
a first light transmissive substrate that comprises a first light transmissive insulator (40, see [0039]) and a conductive pattern (42, 44, 46, 48 and 48, see [0039] and [0040]) on the first light transmissive insulator, the conductive pattern comprising a first pattern (e.g. horizontal lines as shown in Fig. 4) and a second pattern (e.g. diagonal lines as shown in Fig. 4), the first pattern and the second pattern are separated, the first pattern has a first pad (44) and the second pattern has a second pad (42);

a light emitting diode (30, see [0031]), having a first electrode (26, see [0039]) connected to the first pad (44) of the first pattern and a second electrode (28, see [0039]) connected to the second pad (42) of the second pattern, the light emitting diode between the first light transmissive substrate and the second light transmissive substrate; and
wherein the first pattern has a first portion whose width is larger than a line width of the first pattern and the first portion forms the first pad (e.g. a line width being the width of the horizontal line portion of the first pattern; the width of the pad 44 is larger than the line width), and the second mesh pattern has a second portion whose width is larger than a line width of the second mesh pattern and the second portion forms the second pad (e.g. a line width being the width of the diagonal line portion of the second pattern; the width of the pad 42 is larger than the line width), and
the first electrode (26 connected to 44) and the second electrode (28 connect to 42) are arranged side by side in a first direction and the first pattern is separated from the second electrode in a second direction orthogonal to the first direction (see Annotated Fig. 4 for a first example interpretation, the dashed lines representing the first and second directions; in a second example interpretation the second electrode is separated from the first pattern in the vertical direction, i.e. out of the page, which is orthogonal to the first direction).

    PNG
    media_image1.png
    315
    454
    media_image1.png
    Greyscale

McLaurin does not explicitly disclose 
a flexible light emitting unit emitting:
the conductive pattern comprising a first mesh pattern and a second mesh pattern;
a third light transmissive insulator in a space between the first light transmissive substrate and the second light transmissive substrate.
In the same field of endeavor, Yoshida teaches in Yoshida teaches in Fig. 1 and related text
a flexible light emitting unit emitting (see [0088]) emitting from a upper side and a lower side of the light emitting unit comprising (see [0088]):
a third light transmissive insulator (40, see [0143] and [0201]) in a space between the first light transmissive substrate (11) and the second light transmissive substrate (21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McLaurin by having the flexible light emitting unit with a third light transmissive insulating between the first and second substrates, as taught by Yoshida, in order achieve a flexible display device (see Yoshida [0088]) and to mitigate decreases in display quality (see [0201]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McLaurin by having each of the first and second conductive patterns be mesh patterns, as taught by Connor, in order to achieve a high transmittance and low resistance conductive pattern (see Connor [0040] at least). Note that the limitations “wherein the first mesh pattern includes a plurality of first lines, the second mesh pattern includes a plurality of second lines,” is taught by the first and second patterns being mesh patterns, as shown by Connor, in combination with the first and second patterns having first and second lines, respectively, as shown by McLaurin. 
Regarding claim 25, the combined device shows the first portion (44) and the second portion (42) are facing each other.
Regarding claim 26, the combined device shows a length from the first pad to the second pad in the first direction is shorter than a pitch of lines of the first mesh pattern and a pitch of lines of the second mesh pattern (McLaurin: e.g. space between 42 and 44 in upper left hand corner as shown in Fig. 4) has a width smaller than a pitch of lines of the first mesh pattern (pitch between adjacent horizontal lines 46) and a pitch of lines of the second mesh pattern (pitch between adjacent diagonal lines 46).
Regarding claim 27, the combined device shows a length from the first pad to the second pad in the first direction is not more than twice the array pitch of the first mesh pattern or twice the array pitch of the second mesh pattern (McLaurin: e.g. space between 42 and 44 in upper left hand corner as shown in Fig. 4 is shorter than the pitch adjacent horizontal lines 46 or pitch between adjacent diagonal lines 46).
Regarding claim 30, the combined device shows the flexible light emitting unit comprises a plurality of the light emitting diodes (McLaurin: 30), including said light emitting diode, and the plurality of the light emitting diodes are connected in series (see [0039]).
Regarding claim 31, the combined device teaches the claimed limitation in the same manner as applied to claims 25 and 26 above. 
Regarding claim 34, the combined device teaches the claimed limitation in the same manner as applied to claims 26 and 30 above. 
Regarding claim 36, the combined device teaches the claimed limitation in the same manner as applied to claims 25 and 27 above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-27, 31, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,553,769. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘769 contain additional limitations as compared to the claims of the instant application.

Allowable Subject Matter
Claims 28, 29, 32, 33, and 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive.

In response, the examiner disagrees. Specifically, the claimed “first direction” is not required to be any particular direction relative to the other previously recited features of the claim, and therefore can be arbitrarily chosen. Therefore McLaurin shows first and second pads arranged side by side in a first direction, for example as shown in the annotated Fig. 4 in the rejection above.
Applicant argues (page 9) that McLaurin does not show a mesh pattern.
In response, the examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the current rejection, McLaurin is not relied upon to show a mesh pattern. Rather, McLaurin is relied upon to show the required arrangement of conductive patterns, and Connor teaches the conductive patterns being mesh patterns. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/25/2022